Exhibit Subsidiaries of the Registrant Name of Entity State or Other Jurisdiction of Organization Chordiant Software (Beijing) Co., Ltd China Chordiant Software Canada, Inc. Canada Chordiant Software Europe Ltd. United Kingdom Chordiant Software International B.V. Netherlands Chordiant Software International Espana, SL Spain Chordiant Software International GmbH Germany Chordiant Software International, Inc. Delaware Chordiant Software International Ltd. United Kingdom OnDemand, Inc. Delaware Prime Response Securities Corp. Delaware Prime Response U.S., Inc. Delaware
